WENTWORTH, Judge.
Employer/carrier appeal a workers’ compensation order by which claimant was awarded wage loss benefits and rehabilitation assistance. We find no error with regard to these awards, and we reject employer/ carrier’s argument that they should not be responsible for claimant’s rehabilitation since section 440.49, as amended in 1989, now makes the Division of Workers’ Compensation the entity responsible for providing rehabilitation services. The enactment which was effective on the date of claimant’s injury, section 440.49, Florida Statutes (1987), made employer/carrier the party responsible for providing rehabilitation. The 1989 amendment alters the substantive responsibilities of employer/carrier and the Division, and thus may not be retroactively applied. See generally, Sullivan v. Mayo, 121 So.2d 424 (Fla.1960).
The order appealed is affirmed.
JOANOS and ALLEN, JJ., concur.